DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt US 3993335 (hereinafter referred to as Schmidt) and further in view of Anderson US 7950439 (hereinafter referred to as Anderson).

Regarding claim 1, Schmidt teaches a handle system for a door system comprising: 
a first panel (door); 
a handle (50+54+100) located on the first panel; and 
a latch (110) operatively connected to the handle, the latch configured so that movement of the handle moves the latch in a vertical direction (moves down to unlock) from a locking position (fig2)to an unlocking position (fig4) to allow the first panel to pivot. (Schmidt fig1-4, 9-10)

Schmidt does not teach a sliding door system with multiple panels, Schmidt further does not teach: 
a second panel wherein at least one of the first and second panels is configured to move in a direction parallel to the other of the first and second panels and the first and second panels are configured to also move together in a generally pivoting motion; and allow the first and second panel to pivot.
Anderson teaches a sliding door system (fig2a) comprising: 
	a first panel (6); 
a second panel (7) wherein at least one of the first and second panels is configured to move in a direction parallel to the other of the first and second panels and the first and second panels are configured to also move together in a generally pivoting motion (see arrow for movement); and 
allow the first and second panel to pivot. (fig2a)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Schmidt on the sliding door system with the two panels, wherein they move parallel to each other and pivot together, a concept as taught by Anderson, since it is considered intended use of the handle system and the handle system of Schmidt would remain functionally equivalent in either placement. 

Regarding claim 2, Schmidt in view of Anderson further teaches the handle system of claim 1, wherein the handle pivots about a pivot pin (Schmidt, not labeled, see fig 2). (Schmidt fig1-4, 9-10)

Regarding claim 3, Schmidt in view of Anderson further teaches the handle system of claim 2, wherein the handle defines a slot (Schmidt, where 32 resides in 100, see fig2) in which a slide pin (Schmidt 32) resides and the handle slides along the slide pin when the handle moves. (Schmidt fig1-4, 9-10)

Regarding claim 4, Schmidt in view of Anderson further teaches the handle system of claim 1, further including an actuating portion (Schmidt 100) on the handle configured to move (via other components) a rod (Schmidt 12) axially to move the latch between the locking position and the unlocking position when the handle is moved. (Schmidt fig1-4, 9-10)

Regarding claim 5, Schmidt in view of Anderson further teaches handle system of claim 4, further comprising a spring  (Schmidt combination of 16+86) biasing the latch to the locking position. (Schmidt fig1-4, 9-10)

Regarding claim 6, Schmidt in view of Anderson further teaches handle system of claim 5, wherein the spring (Schmidt 86 of the spring) also biases the handle to a first position (inactive, locked position). (Schmidt fig1-4, 9-10)

Regarding claim 7, Schmidt in view of Anderson further teaches handle system of claim 4, wherein the actuating portion engages a protrusion (end portion of 12 – the extension can be considered a protrusion of 12, the actuation portion engages via other components) on the rod. (Schmidt fig1-4, 9-10)

Regarding claim 8, Schmidt in view of Anderson is further fully capable of teaching the handle system of claim 1, wherein the handle is located on a panel (Anderson, 8, fig2a) that is configured to not move in a direction parallel to the other panel.

Regarding claim 9, Schmidt in view of Anderson further teaches handle system of claim 8, wherein the sliding door has three panels, two that slide (Anderson 6,7) and one that does not slide (Anderson 8). (Anderson fig2a-2b)

Regarding claim 10, Schmidt teaches a handle system for a sliding door system comprising: 
a first panel (door); 
a handle (50+54+100) located on the first; and 
a pivot pin (shown in fig1-4, not labeled) about which the handle pivots between a latching (locked) to unlatching handle position; 
a camming surface (surface of 100 that engages the other components) on the handle; 
a camming protrusion (end portion of 12 – the extension can be considered a protrusion of 12, the actuation portion engages via other components); 
a rod (12) operatively connected to the camming protrusion; and 
a bolt (20) operatively connected to the rod, the bolt configured to move in a vertical direction (moves down to unlatch) between a latching (protruding out) and unlatching position (retracted), wherein pivoting movement of the handle to the unlatching handle position causes the camming surface on the handle to engage and move the camming protrusion to cause the rod and bolt to move axially to move from the latching to unlatching position. (Schmidt fig1-4, 9-10)

Schmidt does not teach a sliding door system with multiple panels, Schmidt further does not teach: 
a second panel wherein at least one of the first and second panels is configured to move in a direction parallel to the other of the first and second panels and the first and second panels are configured to also move together in a generally pivoting motion; and allow the first and second panel to pivot.
Anderson teaches a sliding door system (fig2a) comprising: 
	a first panel (6); 
a second panel (7) wherein at least one of the first and second panels is configured to move in a direction parallel to the other of the first and second panels and the first and second panels are configured to also move together in a generally pivoting motion (see arrow for movement); and 
allow the first and second panel to pivot. (fig2a)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Schmidt on the sliding door system with the two panels, wherein they move parallel to each other and pivot together, a concept as taught by Anderson, since it is considered intended use of the handle system and the handle system of Schmidt would remain functionally equivalent in either placement. 

Regarding claim 11, Schmidt in view of Anderson further teaches the handle system of claim 10, further comprising a spring (Schmidt 16) biasing the bolt and latch to the latching position. (Schmidt fig1-4, 9-10)

Regarding claim 13, Schmidt in view of Anderson further teaches the handle of claim 10, further comprising a slider pin (Schmidt 32) located in a slot (Schmidt created by 100), and configured so that when the handle is moved between the latching and unlatching handle positions the slider pin slides in the slot. (Schmidt fig1-4, 9-10)

Regarding claim 14, Schmidt in view of Anderson further teaches the handle system of claim 10, wherein the handle is located on a panel (Anderson 8) that is configured to not move in a direction parallel to the other panel. (Anderson fig2a-2b)

Regarding claim 15 Schmidt in view of Anderson further teaches the handle system of claim 14, wherein the sliding door has three panels (Anderson fig2a), two that slide (Anderson 6, 7) and one that does not slide (Anderson 8).

Regarding claim 16, Schmidt teaches the apparatus and it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Schmidt is therefore capable of teaching the method of configuring at least one panel of a door system to pivot comprising: 
providing a handle (50+54+100) on a panel (door)of the door system; 
configuring the handle to move and thereby operate a latch (20); and 
configuring the latch to move between a locking (extended) and unlocking position (retracted) wherein unlatching allows multiple panels of the door to pivot. (Schmidt fig1-4, 9-10)
Schmidt does not teach a sliding door system with multiple panels. Schmidt explicitly does not teach:
providing a first and second door panels and at least one of the door panels moves in a direction parallel with respect to the other door panel. 
Anderson teaches a sliding door system with multiple panels (fig2a), providing a first (8) and second door panels (7) and at least one of the door panels moves (Anderson, 7 moves) in a direction parallel with respect to the other door panel. (fig2a)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Schmidt on the sliding door system with the two panels, wherein they move parallel to each other and pivot together, a concept as taught by Anderson, since it is considered intended use of the handle system and the handle system of Schmidt would remain functionally equivalent in either placement. 

Regarding claim 17, Schmidt in view of Anderson further teaches the method of claim 16, wherein the handle is located on the first panel (Anderson 8) that does not move in a direction parallel to the second panel. (Anderson fig2a)

Regarding claim 18, Schmidt in view of Anderson further teaches the method of claim 16, further comprising: 
configuring a spring (Schmidt 16) to compress when the handle is pivoted; and 
configuring a slide pin (Schmidt 32) to slide in a slot (Schmidt inside 100) on the handle when the handle is pivoted. (fig1)

Regarding claim 19, Schmidt in view of Anderson further teaches the method of claim 18, further comprising: providing a camming portion (Schmidt 90) on the handle; 
providing a projection (Schmidt 88) operatively connected (i.e. via other components) to the latch; and 
configuring the camming portion to cam against projection to move the latch when the handle is pivoted. (Schmidt fig9-10)

Regarding claim 20, Schmidt in view of Anderson further teaches the method of claim 16, further comprising pivoting the sliding door system by moving the handle to an unlocking position and continuing to exert force of the handle to case the door system to pivot. (Schmidt fig1-4, 9-10)

Regarding claim 21, Schmidt in view of Anderson further teaches the handle system of claim 10, wherein the handle is arranged so that pivoting movement of the handle occurs in a plane (compare Schmidt fig2-4, 9-10) transverse to a plane (in combination with Anderson) defined by the first panel and a plane (in combination with Anderson) defined by the second panel. (Schmidt fig1-4,9-10, Anderson fig2a) 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New primary reference has been applied to address new limitations. Applicant does not provide other arguments other than regarding the new limitation.  Previous 112 rejections and claim objections are overcome based on amendments made to claim disclosure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to handle systems and sliding doors.
	Related but not relied upon prior art: US 0140307, US 0896928, US 2406459. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675